DETAILED ACTION
Applicants’ arguments, filed 5 October 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions.
This office action includes a new rejection that should have been written previously in prosecution but mistakenly was not written previously in prosecution, and is not necessitated either by amendment or by the submission of an information disclosure statement (IDS) with a fee. As such, this office action is made NON-FINAL.

Claim Interpretation
Claim 1, part (b), recites the term “conjugated.” The examiner has presented the following section of the office action to explain how this term is to be interpreted.
As best understood by the examiner, the “plain meaning” of the term “conjugated” would be covalent conjugation. Nevertheless, the term “conjugated is to be interpreted in a manner different from the plain meaning for at least the following reasons.
In claim 9, the claim recites that the chemotherapeutic active agent is adsorbed or absorbed to the mass of crosslinked starch polymers. The plain meanings of the term 
Additionally, in the instant specification on page 17, Example 1, applicant describes a starch nanoparticle comprising fluorescent markers intending to serve as model active agents encapsulated or incorporated therein, but apparently not covalently bound thereto. The instant specification does not appear to describe covalent linkage of the active agent to the crosslinked starch particles (though does appear to describe covalent linkage of the aptamer, intended as a targeting ligand, to the crosslinked starch particle).
Applicant is entitled to act as their own lexicographer and set forth a special definition of a claim term that differs from the ordinary and customary meaning of that term. See MPEP 2111(IV)(A). For the purposes of examination under prior art, the examiner understands that applicant has set forth a special definition of the term “conjugated” that differs from the ordinary and customary meaning of the term. The special definition set forth by applicant is understood to be such that covalent interactions as well as non-covalent interactions such as adsorption or absorption are understood to be conjugation. This differs from the ordinary meaning of the term “conjugated”, wherein the ordinary meaning of the term “conjugated” defines conjugation as a covalent linkage.
As applicant appears to have redefined the term “conjugate”, the examiner has not rejected instant claim 1 or instant claim 9 as being indefinite.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 has been amended to require that the waxy corn starch is in the thermoplastic melt phase. It is unclear how this limitation is to be interpreted, for at least the following reasons.
As best understood by the examiner, the phrase “melt phase” would imply a liquid phase. This is because melting is the act of heating a solid to form a liquid. Therefore, the skilled artisan would have understood the term “melt phase” to have been a liquid phase. However, the particle of claim 1 appears to be a solid particle. As such, in view of this claim limitation, it is unclear whether the claimed composition is solid or liquid.
The examiner makes the following note to explain how the instant claims will be interpreted in view of this indefinite limitation.
Looking to the instant specification, the phrase “thermoplastic melt phase” is disclosed on page 7, paragraph 0039, reproduced below.

    PNG
    media_image1.png
    273
    615
    media_image1.png
    Greyscale

As such, it appears that what actually happens is that starch comprising amylose or amylopectin is melted to form a thermoplastic melt phase as a step in the production of the claimed invention. The purpose of this step is to remove the crystalline structure of the starch. As such, the recitation of a thermoplastic melt phase actually appears to be a product-by-process in the instant specification.
In view of the indefiniteness issue, the examiner will interpret claim 1 as reciting that the claimed invention is prepared via a method that entails forming a thermoplastic melt phase of the waxy corn starch polymers of claim 1 in the method of forming the crosslinked waxy corn starch. 
This claim interpretation outlined in the above paragraph will be subject to the principles of examining product-by-process claims as outlined in MPEP 2113. Also, for the purposes of examination under prior art, the instant claims will be understood to require starch in a non-crystalline state; such starch is that which was formed by the method utilizing a thermoplastic melt phase. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. forming a thermoplastic melt phase), only to the structure implied by the steps (a non-crystalline structure). See MPEP 2113(I).


Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giezen et al. (US Patent 6,677,386) in view of Russell-Jones et al. (WO 00/66090 A1).
Giezen et al. (hereafter referred to as Giezen) is drawn to starch nanoparticles which have been plasticized using shear forces, as of Giezen, title and abstract. Giezen teaches the following as of column 3, lines 8-13, relevant text reproduced below.

    PNG
    media_image2.png
    123
    493
    media_image2.png
    Greyscale

Giezen teaches waxy corn starch as of column 4, Example 7 and column 5, Examples 9-10.
As to the crosslinking requirement of the instant claims, Giezen teaches glyoxal crosslinking as of column 4, Example 7 and column 5, Examples 9-10. Also see Giezen, column 2 lines 11-12.
Giezen differs from the instantly claimed invention at least because, while Giezen teaches a therapeutic agent, Giezen does not specify a chemotherapeutic. Giezen also does not teach a targeting ligand.
Russell-Jones et al. (hereafter referred to as Jones) is drawn to a folate-mediated nanoparticle for targeting tumor cells, as of Jones, title and abstract. The nanoparticle may comprise doxorubicin as the cytotoxic therapeutic agent, as of Jones, page 6 line 27. The nanoparticle of Jones may comprise starch or a variant thereof, as of Jones, page 9 lines 9 and 26 and page 10 line 4. In the nanoparticle in the example of Jones, 
Jones is not anticipatory at least because Jones does not teach the starch, anti-cancer drug, and folate targeting ligand in the same embodiment.
It would have been prima facie obvious for one of ordinary skill in the art to have used doxorubicin, as of Jones, as the drug in the composition of Giezen. Giezen is drawn to a starch nanoparticle that may comprise a drug covalently linked thereto that is used for drug delivery, as of Giezen, column 3, lines 8-13. While Giezen does not specify the medical use of such a drug, the skilled artisan would have been motivated to have used doxorubicin as the drug in the composition of Giezen for predictable delivery of doxorubicin with a reasonable expectation of success, because Jones used starch nanoparticles to deliver doxorubicin. The skilled artisan would have also been motivated to have conjugated folate to the starch in order to have predictably targeted cancer with a reasonable expectation of success, because Jones uses folate for this purpose.
As to part (a) of claim 1, Giezen teaches waxy corn starch as of column 4, Example 7 and column 5, Examples 9-10. While Giezen does not necessarily specify a crosslinked thermoplastic melt phase, Giezen does teach plasticizing using shear forces, as of the title and the abstract of Giezen. The skilled artisan would have expected that this would have resulted in the formation of the required product. The instant claims are interpreted as product-by-process claims; see the section above under 35 U.S.C. 112(b) in which the examiner explained how the claim will be interpreted in view of the indefiniteness issues. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. forming a thermoplastic melt 
As to part (b) of claim 1, Giezen teaches covalently linking a drug to the starch, as of Giezen, column 3, lines 8-13, reproduced above. The skilled artisan would have been motivated to have linked a chemotherapeutic drug in view of the teachings of Jones.
As to part (c) of claim 1, the skilled artisan would have been motivated to have linked a folate targeting ligand to the starch nanoparticle of Giezen in view of the teachings of Jones, as explained above.
As to claim 1, the claim requires that the targeting ligand extends beyond the mass of crosslinked starch polymers by less than 10 nm. The skilled artisan would have expected that this would have been met by Jones, because Jones attaches folate to the starch without the inclusion of a linker, such as that of polyethylene glycol. Had Jones used a linker to link the folate and the starch, this limitation may not have been met by Jones because the linker length would have resulted in the targeting ligand extending beyond 10 nm; however, as Jones does not use such a linker, this limitation is met by Jones.

As to claim 1, the claim requires that the mass of crosslinked starch polymers includes polymer chains extending into a shell to provide effective steric stabilization of the medicament. Giezen does not explicitly teach this. Nevertheless, it is the examiner’s contention that this property would have been latent in the composition of Giezen. This determination is made in view of the fact that the composition of the instant application is made by the process of Giezen, as of the instant specification on page 7 paragraph 0039 and page 8 paragraph 0041. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, and the fact that applicant has recognized another advantage (e.g. steric stabilization of the medicament covalently bound to starch particles) which would flow naturally from following the suggestion of the prior art (Giezen suggests covalently bonding a medicament to starch particles in column 3 lines 8-13) cannot be the basis for patentability when the differences would otherwise be obvious. See MPEP 2145(II).
As to claim 2, Giezen teaches the following particle sizes, as of the table in column 4, reproduced below.

    PNG
    media_image3.png
    252
    427
    media_image3.png
    Greyscale

Examples #4 and #5 above appear to be within the claimed range.
As to claim 3, Giezen teaches plasticizing using shear forces, and adding a crosslinking agent during the processing, as of the abstract of Giezen. Giezen teaches glyoxal as the crosslinking agent as of column 4, Example 7 and column 5, Examples 9-10. Also see Giezen, column 2 lines 11-12.
As to claim 4, Giezen teaches dispersing in aqueous medium, as of the abstract of Giezen.
As to claim 5, Jones teaches doxorubicin, as of Jones, page 6 line 27.
As to claim 6, Giezen is silent as to the zeta potential of the composition of Giezen. Nevertheless, Giezen teaches the following, as of column 1, lines 13-24, reproduced below, with relevant text outlined by the examiner.

    PNG
    media_image4.png
    218
    424
    media_image4.png
    Greyscale

As best understood by the examiner, oxidation would have resulted in the formation of a negative zeta potential. Evidence for this is provided by the instant specification on pages 13-14, paragraph 0063. This paragraph indicates the following.

For example, the oxidation resulted in a change in the zeta potential of the nanoparticle. The zeta potential of a non-functionalized nanoparticle is in the range of 0 to negative 6 mv. The oxidized particle had a zeta potential of about negative 25 mV.

As such, the skilled artisan would have expected that the oxidized nanoparticles of Giezen would have had the required zeta potential even if that particular property was not recognized by Giezen. Something which is old (e.g. oxidized starch nanoparticle) does not become patentable upon the discovery of a new property (that this oxidized starch nanoparticle has a negative zeta potential), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As best understood by the examiner, this is understood to be the case chemically because starch has repeating primary hydroxyl groups, which would have been oxidized to form carboxylic acids had the starch been oxidized, as suggested by Giezen.
As to claim 9, Giezen teaches the following, as of column 3, lines 8-11, relevant text reproduced below.

    PNG
    media_image5.png
    71
    427
    media_image5.png
    Greyscale

As best understood by the examiner, the complexation taught by Giezen would read on the required adsorption or absorption because it would have entailed the drug being placed in the particle non-covalently and stabilized by non-covalent forces.
As to claim 10, this claim is rejected for essentially the same reason that claim 6 is rejected. Briefly, as best understood by the oxidation taught by Giezen, column 1, line 20, would have been expected to have oxidized primary hydroxyl groups in the starch of Giezen to have been carboxyl functional groups, as required by claim 10. 
As to claim 11, Jones teaches doxorubicin, as of Jones, page 6 line 27.
As to claim 12, Jones teaches intravenous administration into a patient, as of Jones, paragraphs bridging pages 14-15. Jones, page 25, claim 22, is drawn to the treatment of cancer.


Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giezen et al. (US Patent 6,677,386) in view of Russell-Jones et al. (WO 00/66090 A1), the combination further in view of Sullenger (US 2010/0267802 A1).
Giezen is drawn to starch particles derivatized with an active agent. Jones is drawn to starch particles for delivery of an anti-cancer drug and further comprising a folate targeting ligand. See the rejection above over Giezen in view of Jones.
None of the above references teach an aptamer.

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the AS1411 aptamer of Sullenger in place of the folate of Jones. Folate and the AS1411 aptamer of Sullenger are useful for targeting a therapeutic material to the site of a cancer or tumor. As such, the skilled artisan would have been motivated to have substituted the AS1411 aptamer of Sullenger in place of the folate of Jones to be used in the nanoparticle of Giezen in view of Jones to predictably target said nanoparticle to the site of a tumor with a reasonable expectation of success. The simple substitution of one element (AS1411 aptamer, as of Sullenger) in place of another (folic acid) to achieve predictable results (targeting a payload to the site of a tumor) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 7, Sullenger teaches an aptamer.
As to claim 8, the claim requires that the aptamer is selected from a T-cell leukemia cell line. As best understood by the examiner, AS1411 is an aptamer which is selected from a T-cell leukemia cell line. This determination is made in view of the instant specification as of pages 15-16 paragraph 0071. Something which is old (the aptamer AS1411) does not become patentable upon the discovery of a new property (that the aptamer is derived from a T-cell leukemia cell line), and this feature need not be recognized at the time of the invention. See MPEP 2112(I & II).


Response to Arguments
Applicant has provided arguments in applicant’s response on 5 October 2021. These arguments are addressed below.
As an initial matter, the examiner has withdrawn the rejection that was presented in the prior office action and has set forth a new rejection that was not necessitated by amendment. As such, this office action is made NON-FINAL. Also for this reason, various arguments presented in applicant’s response are understood by the examiner to be moot as they appear to apply to a rejection that is not currently pending. Applicant’s arguments are addressed below to the extent that they are applicable to the currently pending rejections.
In applicant’s response, page 4, applicant provides arguments with respect to product-by-process claim 3 and the examiner’s interpretation of this claim. Applicant argues that a product made by a process other than the claimed process that starts with native starch granules and ends with a product that is not native does not result in the same product.
As best understood by the examiner, this argument appears to be moot in view of the fact that the Giezen reference appears to teach the required plasticization of starch. See the abstract of Giezen.
In applicant’s response, page 6, last paragraph, applicant argues that a) Jones does not teach conjugating folate to the surface of a starch nanoparticle, and b) Jones does not demonstrate the tumor targeting ability of the nanoparticles in Example 4 with folate conjugated to a proteinaceous nanoparticle.

Applicant then addresses the fact that Jones teaches a long list of materials, as of applicant’s response, page 8, toward the bottom of the page. Similar arguments are also made on page 9, middle paragraph of applicant’s arguments. These arguments are not persuasive. Patents are relevant as prior art for all they contain, and should not be limited to the embodiments or working examples. See MPEP 2123(I). As such, the fact that Jones teaches starch in a long list of materials that could be used does not detract from the fact that Jones teaches starch nanoparticles, and that the skilled artisan would have been motivated to have attached folate to starch nanoparticles based upon the teachings of Jones.


Terminal Disclaimer
The terminal disclaimers filed on 11 March 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 10,285,943; and
US application serial number 14/360,503
have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612